Citation Nr: 9930161	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-26 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet and trench foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The appellant served on active duty with the United States 
Army from June 1946 to November 1947 and from April 1948 to 
April 1954.  His service medical records and personnel 
records were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
However, for purposes of this appeal, the lack of 
verification for the period between November 1947 and April 
1948 is not material.  In addition, while the appellant 
indicated in his September 1996 claim for compensation that 
he served on active duty until April 1964, subsequent 
statements indicate that he in fact served until April 1954.

This appeal arises from an October 1996 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) that denied 
service connection for residuals of frozen feet and trench 
foot.

The appellant contends that paresthesias and numbness in his 
lower extremities are directly attributable to frostbite 
suffered during his period of military service. 

We note that the appellant withdrew a service connection 
claim for pneumonia in July 1999.  The appellant also 
canceled a request for a hearing by the Board.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  Residuals of frozen feet and trench foot, consisting of 
peripheral neuropathy of the lower extremities, are 
attributable to the appellant's non-insulin dependent 
diabetes mellitus, according to a May 1998 Department of 
Veterans Affairs (VA) cold injury protocol examination. 

CONCLUSION OF LAW

Residuals of frozen feet and trench foot, consisting of 
peripheral neuropathy of the lower extremities, were not 
incurred in or aggravated during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
well-grounded because it is plausible and capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991) ; Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  The appellant has 
submitted several letters by physicians regarding the 
etiology of his current condition.  VA has obtained all 
relevant and available private medical records and has 
conducted any necessary medical examinations.  Accordingly, 
the statutory obligation of the Department of Veterans 
Affairs (VA) to assist in the development of the appellant's 
claim has been satisfied.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy.  We note 
that the appellant has raised arguments concerning the 
applicability of precedential case law of the Court of 
Appeals for Veterans Claims.  However, in view of the Board's 
conclusion that the service connection claim is well 
grounded, these arguments are moot.

The evidence submitted in connection with this claim includes 
the appellant's own recitation of his history.  The appellant 
has stated on several occasions that he suffered frozen feet 
during two different periods of his service.  He also has 
indicated that he sought treatment for residuals of frozen 
feet at a VA medical center in New York City in 1948.  Those 
records, however, were destroyed in the 1973 NPRC fire.

The appellant states that he has had symptoms arising from 
frozen feet during service, including numbness, for many 
years.  During a May 1998 VA cold injury protocol 
examination, the examining physician recounted the 
appellant's complaint of cold toes with numbness and moderate 
pain in cold weather while he was living in the northeast.  A 
private physician who examined the appellant in January 1998 
in connection with complaints of numbness in the feet and 
legs indicated that the appellant:

[r]elates suffering cold exposure during the 
Korean war which was followed by similar numbness 
and pain.  He relates that during the past 40 
years he has had intermittent problems with 
numbness that ha[ve] worsened over the past 18 
months.

However, there is also contradictory evidence that the 
appellant's symptoms have been more recent.  For instance, on 
a March 1998 neurological consultation, the examining 
physician reported:

[The appellant] states that many years ago he had 
his feet "frozen" while in the Korean War. He 
had severe paresthesias in both feet at that time.  
Over a [sic.] past several months, he has noted 
recurrence of his numbness and paresthesias in the 
feet which wax and wane in severity.

According to a private physician's June 1999 notes, the 
appellant's paresthesias in the lower extremities were fairly 
controlled with medication, but numbness and the paresthesias 
returned once his medication had run out.

In July 1999 VA progress notes, it was noted that the 
appellant had had numbness and paresthesias in the lower 
extremities for the previous three years.  Moreover, in his 
appeal to the Board, the appellant indicated only two periods 
of treatment for his complaint: in 1948 at a VA medical 
center and many years later, beginning with treatment in 1996 
by a private physician.

Nevertheless, despite any potential uncertainty as to how 
many years the appellant has had these symptoms, there is 
sufficient medical diagnostic evidence upon which the Board 
may base its decision.

Some of the medical evidence in support of the appellant's 
claim is directly and specifically contradicted by various 
other medical evidence. 

Various physicians have noted that the appellant's peripheral 
neuropathy may be related to frozen feet during his military 
service.  In January 1998, in discussing the numbness which 
radiated throughout the appellant's legs and feet, a private 
physician, Dr. Pamela Humpel wrote:

History of diabetes may preclude [sic.] the 
patient to diabetic neuropathy although pain 
threshold is currently intact when tested against 
the Symes Weinstein filaments. Finely [sic.], past 
history of dermatologic cold injury with 
intermittent bouts of numbness during the past 40 
years may also be a mitigating factor.

The physician's impression was unspecified neuropathy, 
bilateral and diabetic with history of peripheral vascular 
disease.  In light of the cautious language, it cannot be 
said that Dr. Humpel's assessment is definitive.

Indeed, upon examination several months later, in March 1998, 
the same physician noted the appellant's history of diabetic 
neuropathy and provided an assessment of diabetes with 
neurological manifestations.  Thus, several months after 
raising the possibility of neuropathy due to frozen feet, 
that physician set forth an assessment of diabetic 
neuropathy.  

In May 1998, that physician re-examined the appellant and 
found dorsalis pedis and posterior tibial pulses palpable, 
the presence of digital hair growth, supple and intact skin, 
with severely diminished epicritic sensation bilateral to all 
dermatosomes distal to the ankle.  Again, her assessment at 
that time was diabetes with lower extremity neuropathy.  

The appellant has also submitted a June 1999 letter from a 
private physician, Dr. William A. Holt, who states that the 
"lower extremity peripheral neuropathy may, in part, be 
related to his previous frostbite exposure [during 
service]."  (Emphasis added.)

The appellant also submits a June 1999 letter from Dr. 
Humpel, a private physician, stating that the appellant 
"suffers from peripheral neuropathy, most likely related to 
frostbite injuries sustained during his military service in 
Korea."  While this statement is more assured than the 
previous medical discussions in the record, there is 
significant contrary evidence.  

In a March 1998 neurological consultation regarding left 
lower extremity pain, Dr. Holt recounted the appellant's 
history of frozen feet during the Korean War and severe 
paresthesias in both feet at that time.  The physician's 
impression was probable diabetic peripheral neuropathy.  
Thus, despite having been aware of the appellant's history of 
frozen feet during service, the physician attributed the 
neuropathy to an entirely different medical condition.

Additionally, in May 1998, the appellant underwent a VA cold 
injury protocol examination.  The examining physician noted 
the primary complaint of numbness in the toes, especially the 
left toes.  On examination, the appellant had good right 
femoral pulse but his left femoral pulse was markedly 
diminished.  Dorsalis pedis pulses were present on the right, 
but the physician was unable to feel either the dorsalis 
pedis pulse or the anterior tibial pulse on the left.  The 
skin of both feet appeared normal.  There were no ulcerations 
or discolorations, and the toes were bilaterally cool to the 
touch.  On neurological examination, deep tendon reflexes 
were absent in both lower extremities, as was vibratory 
sensation.  Pinprick sensation from the mid-thighs to the 
toes was diminished.  The physician provided the following 
diagnoses: frostbite according to the patient occurring in 
1947 and 1952; type II diabetes mellitus with peripheral 
neuropathy with diminished proprioception for both lower 
extremities; and peripheral vascular disease, primarily 
involving his left lower extremity.  This VA cold injury 
protocol examination is very probative in that it was 
specifically designed to assess residuals of cold injuries 
during service, in that it was conducted with the knowledge 
of the appellant's recitation of symptoms and frozen feet, 
and in that it nevertheless attributed the peripheral 
neuropathy to type II diabetes mellitus.

In June 1998, during a follow-up visit to evaluate "burning 
paresthesias in the lower extremities," a private physician 
gave an impression of peripheral neuropathy.  He further 
wrote that the neuropathy "may be, in part, due to his 
previous history of frostbitten toes and complicated by his 
hyperglycemia."  However, as before, the cautious and 
uncertain language of this assessment underscores the 
certainty and clarity of the May 1998 VA cold injury protocol 
examination's finding of diabetes-related peripheral 
neuropathy. 

In a May 1999 letter, the appellant's private treating 
physician, Dr. Luis Berrios, wrote that he had been following 
the appellant for "peripheral neuropathy probably related to 
frostbite injuries with which he suffered during his military 
service in Korea."  This statement of causation, however, 
can be partially attributed to statements made by the 
appellant to his physician.  In an April 1999 out-patient 
consultation, in connection with an examination of the 
appellant for complaints of shoulder discomfort and cervical 
area pain, Dr. Berrios noted:

[The patient] feels that much of what he has is 
related to injuries while he was a veteran in 
Korea.  He does state that he has a peripheral 
neuropathy in his lower extremities due to 
"frostbite" that occurred many years ago.

The Board notes that while a claimant is generally capable of 
describing symptoms, see Cohen v. Brown, 10 Vet. App. 128, 
137 (1997), statements of causation or diagnoses require 
medical knowledge, and such statements by a lay person are 
generally deemed not competent.  The United States Court of 
Veterans Appeals (Court) has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a)."  Edenfield v. Brown, 8 Vet.App. 384, 388 
(1995) (en banc) (emphasis added). 

Furthermore, an October 1996 e-mail discussing cold injuries 
in general is not helpful because it does not bear directly 
on the appellant's specific case; rather, it is a general 
discussion.  Moreover, that discussion noted that 
consideration should be given to the possibility of 
peripheral neuropathy arising many years after a cold injury 
that has already been deemed related to service.  In this 
case, the appellant does not have a service connection award 
for frozen feet.  Finally, the e-mail noted that intercurrent 
causes should be addressed as well.  In the instant case, the 
evidence supports that the appellant's diabetes is an 
intercurrent cause of the peripheral neuropathy.

Therefore, the evidence in support of the appellant's claim 
is either cautious or is specifically rebutted by the highly 
probative VA cold injury protocol examination.  In view of 
the probative value of all the evidence, the preponderance of 
the evidence is against the veteran's service connection 
claim.  Service connection for residuals of frozen feet 
consisting of peripheral neuropathy is not warranted.

ORDER

Service connection for residuals of frozen feet and trench 
foot is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

